Citation Nr: 0911029	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral plantar warts, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for bilateral leg pain, 
to include as secondary to service-connected bilateral 
plantar warts.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in January 2009.  However, the 
Veteran failed to report to the hearing.  As the Veteran has 
not requested that the hearing be rescheduled, the Board 
deems the Veteran's request for such a hearing to be 
withdrawn.  See 38 C.F.R. § 20.704 (2008).

The Veteran has raised an informal claim for entitlement to a 
total disability rating based on unemployability.  Such claim 
has not been developed or adjudicated.  Therefore, it is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no objective evidence establishing that the 
Veteran suffers from a bilateral leg disability.

2.  The Veteran suffers from painful calluses on both feet, 
which result in no more than moderate disability of each 
foot; he has not been diagnosed with flat feet.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
bilateral leg disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310.

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral plantar warts have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5276 and 
5284, 4.118, Diagnostic Code 7819.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  That letter 
also advised the Veteran to advise VA of or submit evidence 
from medical providers, statements from others who could 
describe their observations of his disability level, and his 
own statements describing the symptoms, frequency, severity 
and additional disablement caused by his disabilities.  March 
2006 and May 2008 letters informed the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
a worsening or increase in severity of the disability, and 
the effect that worsening has on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  The March 2006 letter further 
advised the Veteran of the evidence needed to establish an 
effective date.  The case was last adjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing argument regarding his claim.  He described 
the impact of his condition on employment in several 
statements and described the level of disability to the VA 
examiner.  He further advised VA in April and June 2008 that 
he had no additional evidence to submit.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Service Connection-Bilateral Leg Pain

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to direct 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service treatment records are negative for any complaints, 
treatment, or diagnosis of any bilateral leg disability or 
bilateral leg pain.

An August 2004 VA treatment record noted a lesion on the 
Veteran's left lower leg just above the ankle, but no 
relevant complaints or diagnoses were documented.  A June 
2005 VA treatment record noted that the Veteran complained of 
some pain in his lower legs.  An October 2005 VA treatment 
record noted that the Veteran had bilateral leg pain.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
reflects that the Veteran has complained of bilateral 
leg pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) appeal dismissed in part, and vacated and remanded in 
part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of objective evidence of a bilateral 
leg disability, service connection on both a direct and 
secondary basis must be denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating-Bilateral Plantar Warts

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. § 4.45 (2008).

The Veteran's bilateral plantar warts are currently rated 
analogously under Diagnostic Codes 7819-5276.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2008).

Under Diagnostic Code 7819, benign skin growths are rated as 
scars or based on impairment of function.  38 C.F.R. § 4.118 
(2008).

Under Diagnostic Code 5276 a 30 percent rating is warranted 
for severe bilateral acquired flatfoot manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a (2008).  

On VA examination in June 2005, the Veteran complained of 
bilateral foot pain, which was aggravated by prolonged 
standing and walking.  He stated the pain was a 5 out of 10 
and that he had some stiffness.  He reported fatigue with 
prolonged walking about 2 miles.  Rest somewhat relieves the 
pain.  He uses no medication to treat the condition.  Flare-
ups occur with prolonged walking 2 to 3 miles.  It was noted 
that the Veteran did have shoe inserts, but no improving 
effects were noted.  The limitation on the Veteran's usual 
occupation and daily activities was prolonged walking and 
prolonged standing.  Objectively, calluses were noted on the 
fifth and first metatarsal heads bilaterally in the plantar 
area with hyperkeratosis and tenderness to touch.  He had 
normal range of motion of the feet with no additional 
limitation with repetitive use.  He was unable to stand on 
toes, but had no foot deformity.  He was diagnosed with 
bilateral plantar calluses.  

VA treatment records dated from January 2004 through October 
2005 reflect the Veteran's complaints of bilateral foot pain 
as well as tender calluses on both feet.  His calluses were 
debrided in August 2004 and a Sal Acid paste was applied.  He 
was given additional paste to apply at night.  X-rays in 
August 2004 were negative for both feet.  In January 2005 it 
was noted he had calluses under the first and fifth 
metatarsal heads and medial aspect of both great toes.  The 
calluses were debrided on both feet manually.  Records from 
June to October 2005 noted complaints of foot pain and 
objective findings of calluses.  The October 2005 note 
indicates that the Veteran had a history of callus formation 
on his feet but takes no pain medication.  Some callus 
formation was noted over the plantar aspects of his feet.

The Veteran is currently in receipt of a 30 percent rating 
under Diagnostic Code 5276 based on callus formation on the 
feet.  However, he has never been diagnosed with flat feet, 
nor is he service connected for such, and the symptomatology 
to support a higher evaluation under that Code, such as 
marked pronation and displacement and spasm of the tendo 
achillis do not apply to the Veteran's disability.  While the 
Veteran contends he has extreme tenderness of plantar 
surfaces of the feet, the objective findings do not support 
this contention, as he has described his pain as 5 out of 10, 
and he does not take pain medication for the condition.  
Significant tenderness has not been noted on VA examination 
or during outpatient treatment.  

Moreover, the Board has considered whether his condition 
would be more appropriately rated under Diagnostic Code 5284, 
which provides a 10 percent rating for moderate residuals of 
foot injuries; a 20 percent rating for moderately severe 
residuals; and a 30 percent rating for severe residuals of 
foot.  38 C.F.R. § 4.71a.  However, the evidence described 
above reflects no more than moderate disability of either 
foot, which would not result in a higher combined evaluation 
than the 30 percent rating presently assigned.  In this 
regard, he has tenderness of the plantar surfaces and flare-
ups after prolonged walking of 2 miles or prolonged standing, 
but uses no pain medication and requires no assistive device.  
The Board finds the preponderance of the evidence reflects no 
more than moderate impairment of each foot. 

As a final matter, the Board notes that even if the Veteran's 
calluses could be deemed to be analogous to deep scars, a 
higher evaluation than presently assigned would require 
involvement exceeding 72 square inches.  The VA examination 
noted calluses only under first and fifth metatarsal heads 
bilaterally, which clearly does not indicate involvement of 
an area large enough to warrant a higher evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7801.

The Board acknowledges the Veteran's contention that he 
stopped working as a custodian because of his feet.  However, 
the objective findings on examination and in outpatient 
treatment records reveal that his disability and his 
complaints of pain are adequately addressed by the 30 percent 
evaluation presently assigned.  The Board concludes that the 
medical findings on examination and during treatment are of 
greater probative value than the Veteran's allegations 
regarding the severity of his bilateral foot disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
bilateral plantar warts.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's bilateral plantar warts.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to service connection for bilateral leg pain is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral plantar warts is denied.


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


